Citation Nr: 0939920	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	E. Audrey Glover-Dichter, 
Attorney


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1961 to December 
1964.  His medals and decorations included a Parachutist 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought on appeal.  The Veteran appealed that decision 
to the Board, and the case was referred to the Board for 
appellate review.  


FINDINGS OF FACT

The Veteran received a Parachutist Badge and had multiple 
jumps during active service; his service treatment records 
show that he sustained an additional right knee injury while 
on active duty; which resulted in recurrent swelling and 
effusion; there is a post-service medical opinion that links 
a current diagnosis of arthritis of the right knee to in-
service trauma.  


CONCLUSION OF LAW

Service connection for arthritis of the right knee with a 
history of a complex tear of the medial and lateral meniscus 
is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  The VCAA has also 
been the subject of various holdings of Federal courts.  

The duty to notify has been substantially complied with in 
this case.  As the Board herein grants the claim for service 
connection for a right knee disability, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.  





Factual Background

The Veteran's June 1961 service pre-induction examination 
included a normal clinical evaluation of his lower 
extremities.  He gave no history of a knee injury or 
disability at that time.  

In January 1963, the Veteran's service treatment records 
showed that his right leg, knee and thigh were significantly 
swollen due to an injury while playing football.  The 
examiner removed 33 cc of bloody fluid from his right knee, 
and the Veteran was prescribed bed rest, crutches, and a 
compression wrap for the right knee.  A few days later, upon 
an orthopedic consultation request, it was noted that the 
Veteran had sustained blunt trauma to his right thigh and 
continued to complain of right knee pain.  It was noted that 
he still had fluid in the medial aspect of the joint.  The 
provisional diagnosis was extensive contusion of his thigh 
with dissection and hemarthrosis.  An X-ray examination 
revealed no effusion, dislocation, or fracture.  However, as 
the Veteran failed to improve, he was admitted to a hospital 
in January 1963.  On admission, his right knee and thigh were 
tender to palpitation with moderate effusion and inability to 
fully extend the knee joint.  Treatment included 
physiotherapy.  In March 1963, the Veteran was discharged 
from the hospital.  He had temporarily restricted duty due to 
a diagnosis of traumatic, incomplete rupture of his right 
quadriceps muscle.  

The Veteran's December 1964 service separation examination 
noted a history of bone, joint or other deformity, but the 
clinical evaluation of his lower extremities was normal.    

In November 2000, a VA radiologist found the Veteran had 
underlying degenerative disease of the right knee, 
chondrocalcinosis, and right suprapatellar effusion.  

A July 2006 private treatment record includes a diagnosis of 
degenerative changes in the right knee joint consistent with 
osteoarthritis, degenerated and torn medial and lateral 
meniscus, small joint effusion, and chrondomalacia of the 
patella.  

In August 2006, the Veteran went to the San Juan VA emergency 
room due to right knee edema and pain.  

In a September 2006 statement, the Veteran claimed that his 
in-service right knee and thigh injury occurred during a 
paratrooper unit exercise.  He reported his extensive 
hospital stay, liquid extraction from his knee, and physical 
therapy treatment.  He stated that since his discharge from 
service, he has continued to have swelling and pain around 
his right knee.  In 1998 or 1999, he had an inflammation 
episode that would not go away.  Liquid was extracted from 
his right knee at the San Juan VA medical center (VAMC), and 
he has since continued to receive VA and private medical 
treatment.  He reported more liquid extraction and an 
operation and physical therapy in 2006.  He also reported 
working for the Transportation and Security Administration; 
being on his feet led to being placed on lighter duty.  

A September 2006 private treatment record includes the 
Veteran's history of right knee arthroscopic surgery with 
partial bilateral meniscectomy and chrondomalacia debris 
removal in August 2006.  The Veteran was diagnosed as having 
right knee medial and lateral meniscus disease, 
osteoarthritis, joint effusion, and patella chrondomalacia.  
He was prescribed anti-inflammatory medication, crutches, 
physical therapy, and rehabilitation.  The examiner opined 
that the Veteran's knee disability could be due to his work 
duties, stresses, and accumulative micro trauma over the 
years.  

It was recorded in a private orthopedic treatment record in 
January 2007 that the pain in the Veteran's right knee had 
improved, active movement was normal, and inflammation was 
minimal.  He was diagnosed as having a post-surgery complex 
tear of the menisci of the right knee, grade II 
chondromalacia of the medial condyle of the femur, and 
chronic osteoarthritis and chronic synovitis of the right 
knee.  The physician opined that the Veteran's past history 
in the military and work in civilian life provoked the tear 
of the menisci and the degenerative changes of the right 
knee.  Although the surgery improved the mechanical aspects 
of the menisci, it did not cure the changes in the bone 
articulation of the right knee.  It was observed that the 
possibility exists of progressive arthritis developing in the 
Veteran's right knee.  He received work restrictions to not 
lift objects weighing more than 10 pounds and to not perform 
activities that require kneeling and bending.  

In September and October 2007, the Veteran's friends and his 
daughter submitted statements.  They acknowledged knowing the 
Veteran for a long period of time and being aware of his 
difficulty in walking and limitations in sports.  

In an October 2009 letter from the Veteran's private 
attorney, the Veteran waived RO consideration of the medical 
evidence and statements summarized below.  

In June 2009, the Veteran's wife of 40 years stated that the 
Veteran mentioned early on his military history as a 
paratrooper and a knee injury, but the complaints of pain 
intensified as time went on.  She explained that when they 
were first married they did not have health insurance, so he 
self-medicated with over-the-counter medications.  She 
explained that he could not participate in sports or play 
with their children.  

In June 2009, the Veteran's daughter also submitted a 
statement.  She stated that she could not recall any injury 
to her father's right knee other than the in-service injury.  
She is a physician and encouraged the Veteran to see an 
orthopedist when she became aware of the severe swelling in 
his right knee.  

In June 2009, a private physician opined that the report of 
the Veteran's hemarthrosis after the arthrocentesis in 
service could suggest an occult introarticular knee fracture 
such as an osteochondral one or meniscus tear from the 
periphery.  The MRI and arthroscopic surgery revealed a 
complex tear of both menisci and damage to the articular 
surface medial compartment.  The physician stated that many 
patients with osteochondral and cartilage traumatic knee 
injuries initially improve with rest and immobilization, but 
the symptoms could deteriorate with time.  The physician 
cited a study done by John Hopkins University and the 
Baltimore, Maryland VAMC that identified a high correlation 
between knee injuries in young adults and subsequent 
development of osteoarthritis; this article is included in 
the claims file.  

In a September 2009 private medical report, written by an 
orthopedic surgeon, it was noted that the Veteran had a 
diagnosis of chronic moderate osteoarthritis of the right 
knee and a complex tear of the medial and lateral meniscus of 
the right knee.  When the physician treated him in July 2009, 
the Veteran had pain to palpitation on the patellofemoral 
area and on the joint line of his right knee; he also had 
patellofemoral crepitance and swelling.  The physician noted 
that one of the most common predisposing factors for the 
development of osteoarthritis is trauma to the articulate 
cartilage.  The examiner stated that the Veteran had 
repetitive trauma to his right knee during his military life 
as a paratrooper.  This was evidenced by the antrocentesis 
treatment, which removed blood from his knee.  The physician 
opined that these episodes of articular trauma, particularly 
his in-service 1963 injury, more likely than not were the 
predisposing factors for his current right knee 
osteoarthritis.  The physician added that the Veteran might 
need a total knee replacement in the future.  

In a September 2009 statement, the Veteran further explained 
his in-service right knee injury that occurred during 
training, as well as further injury from paratrooper 
training.  He stated that the residuals of his knee injury 
have restricted his ability to work and to engage in 
recreational activities and sports.  The Veteran also 
indicated that his knee injury led to his early retirement.  
He emphasized that there had been no further injury to his 
right knee since his separation from service.  

Analysis

The Board finds that entitlement to service connection for a 
right knee disability is warranted.  

The service treatment records provide evidence of an in-
service injury with recurrent swelling and effusion of the 
Veteran's right knee.  The VA and private treatment records 
from November 2000 through September 2009 showed that the 
Veteran has a current right knee disability.  The question 
that remains is whether there is competent evidence that 
links the current right knee disability to service.

The only competent evidence that addresses the contended 
causal relationship is the September 2009 private medical 
report.  With an understanding of the Veteran's treatment for 
his in-service right knee injury and a current evaluation of 
the Veteran's right knee, the physician concluded that the 
current right knee condition is more likely than not due to 
the in-service episodes of articular trauma.  As noted above, 
the service treatment records do show such findings.  There 
is no contrary competent opinion of record.  The only other 
report regarding the etiology of the right knee of record is 
a September 2006 private treatment record, which opined that 
his right knee disability could be due to work duties, 
stresses, and accumulative trauma over the years.  (Emphasis 
added.)  This opinion is speculative, but nevertheless it 
mentions accumulative trauma as a likely cause.  

In view of the foregoing, to include a medical opinion 
linking a current right knee disability to in-service trauma, 
the Board finds that service connection for arthritis of the 
right knee with a history of a complex tear of the medial and 
lateral meniscus is warranted.  


ORDER

Entitlement to service connection for arthritis of the right 
knee with a history of a complex tear of the medial and 
lateral meniscus is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


